Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
29th day of March, 2003 (the “Effective Date”) between INNOVATIVE SOLUTIONS AND
SUPPORT, INCORPORATED, a Pennsylvania corporation (the “Company”) and ROMAN G.
PTAKOWSKI, a resident of Florida (“Employee”).

 

RECITALS

 

A.   Employee has served in various managerial capacities with other companies
over the past several years and has extensive managerial and administrative
experience and possesses skills vital to the Company’s continued growth and
prosperity.

 

B.   The Company desires Employee to serve as an employee of the Company and
Employee wishes to serve as employee of the Company.

 

C.   The parties wish to set forth herein the terms and conditions on which
Employee will serve as an employee of the Company.

 

The parties agree as follows:

 

        1. Employee’s Position. Subject to the terms and conditions of this
Agreement, during the term of this Agreement the Company agrees to employ
Employee, and the Employee agrees to be employed by the Company and to serve the
Company as the President of the Company.

 

        2. Duties of Employee

 

                2.1. General Duties. As President of the Company, Employee will
have day-to-day responsibility for management of the Company as its chief
operating officer and will be responsible to the Company’s CEO and Board of
Directors (the “Board”). Employee will report to the CEO. Employee agrees that
the Employee’s duties may be changed by the Board and that Employee will
cooperate with the Board and serve the Company in such other capacities and with
such other duties and responsibilities as are typically accorded to the position
of President subject to the Company’s Bylaws. The duties and services to be
performed by the Employee under this agreement are collectively referred to
herein as the “Services.”

 

                2.2. Other Duties and Obligations. In addition to performing the
duties and Services described in Section 2.1, Employee further agrees with the
Company that, during the term of this Agreement:

 

                        (a) Employee will perform the Services and his duties
hereunder, and will manage and operate the business of the Company, subject to,
and in accordance with, the directions of the CEO and/or the Board.

 

                        (b) Employee will comply with and be bound by the
operating policies, procedures, standards, regulations and practices of the
Company that are in effect from time to time during the Employee’s employment
with the Company.

 

1



--------------------------------------------------------------------------------

 

                        (c) Employee will be generally available and readily
accessible by telephone, e-mail and facsimile at all reasonable times.

 

                        (d) Employee will not: (i) engage in any unethical,
dishonest, or other fraudulent behavior; (ii) intentionally or deliberately
cause or attempt to cause an injury to the Company; or (iii) steal, convert,
misappropriate or wrongfully and willfully use or disclose any proprietary
information, technology or trade secret of the Company.

 

                2.3. Working Facilities. Employee shall have a private office,
stenographic help, a personal computer and other facilities and services that
are suitable for his position and appropriate for the performance of his duties.

 

                2.4. Representation of Employee. Employee represents and
warrants to the Company that he is free to enter into and fully perform this
Agreement and the agreements referred to herein without breach of any other
agreement or contract to which Employee is a party or by which Employee is
bound.

 

        3. Exclusive Service. Employee will devote his full working time,
energy, skill and efforts exclusively to the performance of the Services for the
Company and will apply all his skill and experience to the performance of the
Services and advancing the Company’s interests and will do nothing inconsistent
with the performance of the Services hereunder.

 

        4. Compensation and Benefits

 

                4.1. Salary. During the term of the Agreement, The Company will
pay Employee a gross base salary at a rate of $250,000 per year payable
bi-weekly. The Company will review the Employees Salary at least once each year
and may, at its discretion, increase the Employees Salary.

 

                4.2. Additional Benefits. Employee and eligible family members
will be eligible to participate in the Company’s employee benefit plans of
general application, including without limitation any pension plans and any
life, health and dental insurance plans in accordance with the rules established
for individual participation in any such plan and applicable law, including
health and dental for spouse. In addition, Employee will be entitled to 3 weeks
vacation.

 

                4.3. Moving Expenses. To assist the Employee with relocation,
Company shall reimburse Employee for approved, reasonable moving expenses
associated with Employee’s relocation to Pennsylvania up to a maximum of $75,000
Reasonable expenses include closing costs related to the sale of Employee’s
present residence, moving expenses and temporary living costs. Employee agrees
that relocation expenses are fully repayable to the Company if the Employee
resigns or is terminated for cause during the Initial Term of this agreement.

 

                4.4. Stock Options. Employee shall be granted stock options for
180,000 shares of the Company’s common stock. The option price will equal the
closing price of the Company’s stock as of the grant date in accord with the
1998 incentive Stock Option Plan. These options shall vest at the rate of 60,000
shares at the end of each 12 months from the date of the grant. Employee
expressly acknowledges and agrees that, to the extent of any inconsistency
between the terms of this Agreement and the 1998 Incentive Stock Option Plan,
the terms of the 1998 Incentive Stock Option Plan shall govern and control;
provided however, that to the extent that the terms of the stock option
agreement issued to Employee on account of the foregoing options contain terms
and conditions which, by the terms of the 1998 Incentive Stock Option Plan, may
be included therein, the terms set forth in such stock option agreement shall
govern and control.

 

                4.5. Expenses. All reasonable and necessary expenses incurred by
Employee in connection with Employee’s performance of the Services shall be
reimbursed provided that such expenses are in accordance with the Company’s
policies, as determined from time to time by the Board, and properly documented
and accounted for.

 

                4.6. Bonus: A bonus opportunity of up to 30% of annual salary is
provided to the employee based on performance of the business. In accordance
with the following formula: A percent of annual salary per the weighted average
of the percent the following annual budgets are exceeded: Earnings: 45% weight,
Cash flow: 30% weight, Annual Revenue growth: 25% weight. Bonus is payable as
soon as practicable after close of the fiscal year and the issuance of the
company’s 10K.

 

        5. Term and Termination

 

                5.1. Term of Agreement. Unless this Agreement is terminated in
accordance with the provision of this Section 5, the term of this Agreement will
commence on the Effective Date and end on the two year anniversary of such date
(the “Initial

 

2



--------------------------------------------------------------------------------

 

Term”). Thereafter, this Agreement shall be renewed yearly for one-year periods
(each, a “Renewal Term”) unless either party provides the other party with
written notice of termination of this agreement not later than ninety (90) days
prior to the end of the then current term of the Agreement. If this written
notification of termination is issued less than 6 months prior to the Expiration
Date, the Salary and Additional Benefits in effect will be continued for 6
months from the date of notification. The expiration of this Agreement at the
end of the Initial Term or the then current Renewal Term is hereafter called the
“Expiration Date”.

 

                5.2. Events of Termination. Employee’s employment with the
Company will terminate immediately upon any one of the following occurrences:

 

                        (a) the giving of a written notice by the Company to
Employee other than pursuant to Section 5.1 stating that Employee’s employment
with the Company is being terminated without Cause, which notice may be given by
the Company at any time at the sole discretion of the Company (“Termination
without Cause”).

 

                        (b) the Company’s termination of Employee’s employment
hereunder due to Employee’s death or Employee’s becoming “Disabled” as defined
in Section 5.4 below (“Termination for Death or Disability”);

 

                        (c) any resignation by Employee of his employment with
the Company or any other voluntary termination or abandonment by Employee of his
employment with the Company other than as provided in Section 5.1 (“Voluntary
Termination”); or

 

                        (d) the Company’s termination of Employee’s employment
hereunder for “Cause” as defined in Section 5.3 below (“Termination for Cause”).

 

                5.3. “Cause” Defined. For purposes of this Agreement, the term
“Cause” means (i) the conviction of Employee of any misdemeanor (other than
traffic or similar offenses) or felony, (ii) conduct in violation of Section
2.2(d), (iii) a material breach by Employee of this Agreement, or (iv) gross
negligence or malfeasance by Employee in the performance of the Services and
duties hereunder.

 

                5.4. “Disabled “ Defined. For purposes of this Agreement,
Employee will be deemed to be “Disabled” if Employee is unable to perform the
Services and duties hereunder for more than 90 days during any consecutive 120
day period because of Employee’s illness or physical or mental disability, or
incapacity, as determined by the Board, in consultation with a licensed
physician mutually agreeable to the Board and Employee.

 

                5.5. Date of Termination. The effective date of Employee’s
termination pursuant to Section 5.2 (a), (b), (c) or (d) is referred to herein
as the “Termination Date.”

 

                5.6. Succesorship Provision. If a “Change of Control” occurs
during the Term of Agreement and, as a result of such Change of Control, this
Agreement or the Employee’s employment is terminated without cause, or the
Employee resigns his employment because any of the Employee’s position, powers,
duties or responsibilities under Sections 1 and 2 are changed without his
agreement, or any Compensation and Benefits payable or otherwise extended under
Section 4 are eliminated or reduced, the Company or its successor shall:

 

                        (a) give prompt notice to the Employee of any such
termination, change, elimination or reduction;

 

                        (b) within thirty (30) days after the Termination Date,
pay to the Employee (or in the event of the Employee’s subsequent death, such
person as the Employee shall have designated in a notice filed with the Company,
or, if no such person shall have been designated, to his estate) a lump sum
amount equal to the Employee’s Salary in effect as of the Termination Date,
which lump sum amount shall not be pro-rated and shall be paid in addition to
the Salary due and payable under (c) below;

 

                        (c) until the Termination Date, continue to pay to the
Employee (or in the event of the Employee’s subsequent death, such person as the
Employee shall have designated in a notice filed with the Company, or, if no
such person shall have been designated, to his estate) his Compensation and
Benefits payable or otherwise extended under Section 4.

        6. Effect of Termination.

 

                6.1. Termination Without Cause. In the event of the termination
of Employee’s employment pursuant to Section 5.2(a) prior to the end of the then
current term of this Agreement, Company will pay Employee the compensation and
benefits otherwise payable to Employee under Section 4 until the Expiration
Date. In all cases of termination without cause, the

 

3



--------------------------------------------------------------------------------

 

employee shall be entitled to a minimum of 6 months of current Salary and
Additional Benefits in effect at the time of termination. To the extent Employee
receives compensation from any source for services rendered during the period
following the Termination Date during which the Company is obligated to continue
payments to Employee hereunder, whether for full-time or part-time employment or
for consulting or similar services, such compensation shall be offset against
payments otherwise due Employee under this Section 6.1. The employee will have
exercise rights to vested stock options in accordance with the Company’s 98
Stock Option Plan. Employee will be entitled to no other payment or compensation
upon any such termination.

 

                6.2. Termination for Death or Disability. In the event of any
termination of Employee’s employment pursuant to Section 5.2(b), the Company
will pay Employee, or to such person as the Employee shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to the Employee’s estate, the compensation and benefits otherwise payable to
Employee under Section 4 through the Termination Date. Employee’s rights under
the Company’s benefit plans for general application in which Employee then
participates, will be determined under the provision of such plans. All options
vested as of the Termination Date shall be exercisable to the extent set forth
in the option agreement. Employee will be entitled to no other payment or
compensation upon any such termination.

 

                6.3. Voluntary Termination. In the event of the termination of
Employee’s employment pursuant to Section 5.2 (c), Company will pay the Employee
compensation and benefits otherwise payable to Employee through the date of
termination or the date of abandonment and all of Employee’s unexercised stock
options shall be cancelled. Employee will be entitled to no other payment or
compensation upon any such termination.

 

                6.4. Termination for Cause. In the event of the termination of
Employee’s employment pursuant to Section 5.2 (d), the Company will pay the
Employee compensation and benefits otherwise payable to Employee through the
date of Termination and all of Employee’s unexercised stock options shall be
cancelled. Employee will be entitled to no other payment or compensation upon
any such termination.

 

        7. Noncompetition, Trade Secrets, Etc. Employee hereby acknowledges that
during his employment by the Company, Employee will have access to confidential
information and business and professional contacts. In consideration of
Employee’s employment and the special and unique opportunities afforded by the
Company to Employee as a result of Employee’s employment, the Employee hereby
agrees as follows:

 

                7.1. Non-Competition. For so long as Employee remains an
employee of the Company and for the Restricted Period (as defined in subsection
7.3 below) after the termination of employment with Company, as such period may
be extended as hereinafter set forth, Employee shall not directly or indirectly
engage in (as a principal, shareholder, partner, director, officer, agent,
employee, consultant or otherwise) or be financially interested in any business
which is involved in business activities which are the same as or in direct
competition with business activities carried on by the Company, or being
definitively planned by the Company at the time of termination of Employee’s
employment. Nothing contained in this subsection 7.1 shall prevent Employee from
holding for investment up to three percent (3%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system.

 

                7.2. Non-Solicitation. For so long as the Employee remains an
employee of the Company and for a period of twelve months after the termination
of employment with Company for any reason, Employee shall not directly or
indirectly (as a principal, shareholder, partner, director, officer, agent,
employee, consultant or otherwise) induce or attempt to influence any employee,
customer, independent contractor or supplier of Company to terminate employment
or any other relationship with Company.

 

                7.3. Restricted Period Defined; Extension of Restricted Period.
For purposes of this Agreement, the term “Restricted Period” shall mean (A) the
period during which the Company continues to pay Employee upon termination of
employment pursuant to Section 5.2(a); (B) three (3) months following
termination of Employee’s employment pursuant to Section 5.2 (b); or (C) six (6)
months following termination of Employee’s employment pursuant to Section 5.2
(c) or Section 5.2 (d). In addition to the foregoing, Company shall have the
option, by delivering written notice to Employee within sixty (60) days from the
Termination Date, to extend the Restricted Period to a total of twelve (12)
months under clauses (A), (B), and (C) above or to extend the Restricted Period
to a total of six (6) months following the Expiration Date upon termination of
this Agreement, in each case by paying Employee an amount equal to the monthly
portion of the Employee’s annual salary as of the Termination Date or Expiration
Date, as the case may be, for the additional months by which the Restricted
Period is extended, which payments shall be made bi-weekly during the extended
period.

 

            7.4. Non-Disclosure. Employee shall not use for Employee’s personal
benefit, or disclose, communicate or divulge to, or use for the direct or
indirect benefit of any person, firm, association or company other than Company,
any

 

4



--------------------------------------------------------------------------------

 

“Confidential Information,” which term shall mean any information regarding the
business methods, business policies, policies, procedures, techniques, research
or development projects or results, historical or projected financial
information, budgets, trade secrets, or other knowledge or processes of, or
developed by, Company or any other confidential information relating to or
dealing with the business operations of Company, made known to Employee or
learned or acquired by Employee while in the employ of Company, but Confidential
Information shall not include information otherwise lawfully known generally by
or readily accessible to the general public. The foregoing provisions of this
subsection 7.4 shall apply during and after the period when the Employee is an
employee of the Company and shall be in addition to (and not a limitation of)
any legally applicable protections of Company interest in confidential
information, trade secrets, and the like. At the termination of Employee’s
employment with Company, Employee shall return to the Company all copies of
Confidential Information in any medium, including computer tapes and other forms
of data storage.

 

                7.5. Intellectual Property & Company Creations.

 

                        (a) Employee shall execute the IS&S Intellectual
Property Agreement at signing of this employment agreement.

 

                        (b) Ownership. All right, title and interest in and to
any and all ideas, inventions, designs, technologies, formulas, methods,
processes, development techniques, discoveries, computer programs or
instructions (whether in source code, object code, or any other form), computer
hardware, algorithms, plans, customer lists, memoranda, tests, research,
designs, specifications, models, data, diagrams, flow charts, techniques
(whether reduced to written form or otherwise), patents, patent applications,
formats, test results, marketing and business ideas, trademarks, trade secrets,
service marks, trade dress, logos, trade names, fictitious names, brand names,
corporate names, original works of authorship, copyrights, copyrightable works,
mask works, computer software, all other similar intangible personal property,
and all improvements, derivative works, know-how, data, rights and claims
related to the foregoing that have been or are conceived, developed or created
in whole or in part by the Employee (a) at any time and at any place that
relates directly or indirectly to the business of the Company, as then operated,
operated in the past or under consideration or development or (b) as a result of
tasks assigned to Employee by the Company (collectively, “Company Creations”),
shall be and become and remain the sole and exclusive property of the Company
and shall be considered “works made for hire” as that term is defined pursuant
to applicable statutes and law.

 

                        (c) Assignment. To the extent that any of the Company
Creations may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Employee retains any interest in or to the
Company Creations, Employee hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Employee has or may have,
either now or in the future, in and to the Company Creations, and any
derivatives thereof, without the necessity of further consideration. Employee
shall promptly and fully disclose all Company Creations to the Company and shall
have no claim for additional compensation for Company Creations. The Company
shall be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks, and service marks with respect to such Company
Creations.

 

                        (d) Disclosure & Cooperation. Employee shall keep and
maintain adequate and current written records of all Company Creations and their
development by Employee (solely or jointly with others), which records shall be
available at all times to and remain the sole property of the Company. Employee
shall communicate promptly and disclose to the Company, in such form as the
Company may reasonably request, all information, details and data pertaining to
any Company Creations. Employee further agrees to execute and deliver to the
Company or its designee(s) any and all formal transfers and assignments and
other documents and to provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Company Creations. Employee hereby designates and appoints the Company or
its designee as Employee’s agent and attorney-in-fact to execute on Employee’s
behalf any assignments or other documents deemed necessary by the Company to
perfect, maintain or otherwise protect the Company’s rights in any Company
Creations.

 

                7.6. Remedies.

 

                        (a) Employee acknowledges that the restrictions
contained in the foregoing Subsections 7.1 through 7.5, are reasonable and
necessary to protect the legitimate interests of the Company, that their
enforcement will not impose a hardship on the Employee or significantly impair
Employee’s ability to earn a livelihood, and that any violation thereof would
result in irreparable injuries to the Company. Employee therefore acknowledges
that, in the event of Employee’s violation of any of these restrictions, Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief, as well as damages and an equitable accounting
of all earnings, profits, and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which Company may be entitled.

 

5



--------------------------------------------------------------------------------

 

                        (b) If any of the restrictions specified in Subsections
7.1 or 7.2 above should be adjudged unreasonable in any proceeding, then such
restrictions shall be modified so that they may be enforced for such time and in
such are as is adjudged to be reasonable.

 

                        (c) If Employee violates any of the restrictions
contained in Subsection 7.1, the Restricted Period shall be extended by a period
equal to the length of time from the commencement of any such violation until
such time as such violation shall be cured by Employee to the satisfaction of
Company.

 

        8. Miscellaneous.

 

                8.1. Arbitration. Employee and the Company will submit to
mandatory binding arbitration any controversy or claim arising out of, or
relating to, this Agreement or any breach hereof as well as all claims under
federal, state or local anti-discrimination laws, provided, however, that each
party will retain its right to, and will not be prohibited, limited or in any
other way restricted from, seeking or obtaining equitable relief (such as
injunctive relief) from a court having jurisdiction over the parties. Such
arbitration will be conducted in accordance with the commercial arbitration
rules of the American Arbitration Association in effect at that time, and
judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

 

                8.2. Severability. If any provision of this Agreement is found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable. Such provision will, to the extent
allowable by law and the preceding sentence, not be voided or cancelled but will
instead be enforced as any other provision hereof, all the other provision
continuing in full force and effect.

 

                8.3. No Waiver. The failure by either party at any time to
require performance or compliance by the other of any of its obligation or
agreements will in no way affect the right to require such performance or
compliance at any time thereafter. The waiver of either party of a breach of any
provision hereof will not be taken or held to be a waiver of any preceding or
succeeding breach of such provision or as a waiver of the provision itself. No
waiver of any kind will be effective or binding, unless it is in writing and is
signed by the party against whom such waiver is sought to be enforced.

 

                8.4. Assignment. This Agreement and all rights hereunder are
personal to Employee and may not be transferred or assigned by Employee at any
time.

 

                8.5. Entire Agreement. This Agreement constitutes the entire and
only agreement between the parties relating to employment of Employee with the
Company, and this Agreement supersedes and cancels all previous contracts,
arrangements or understandings with respect thereto.

 

                8.6. Amendment; Waiver. No provision of this agreement may be
modified, waived, terminated or amended except by a written instrument executed
by the parties hereto. No waiver of a breach of any provision of this Agreement
shall constitute a waiver of any subsequent breach of the same or other
provisions hereof.

 

                8.7. Notices. All notices and other communications required or
permitted under this Agreement will be in writing and hand delivered, sent by
telecopier, sent by certified first class mail, postage prepaid, or sent by
nationally recognized express courier service. Such notices and other
communications will be effective upon receipt of hand delivery five (5) days
after mailing – if sent by mail, or by express courier, to the following
addresses, or such other addresses as any party may notify the other parties in
accordance with this Section:

 

Employee:

  

Company:

Roman G. Ptakowski

12155 NW 9th Place

Coral Springs, FL 33071

  

Chairman

Innovative Solutions and Support, Inc

720 Pennsylvania Drive

Exton, PA 19341

 

                8.8. Successors and Assigns. This Agreement will be binding
upon, and inure to the benefit of, the successors and personal representatives
of the respective parties hereto.

 

                8.9. Waiver of Personal Liability. To the extent permitted by
applicable law, Employee hereby agrees that he shall have recourse only to the
Company (and its successors in interest) with respect to any claims he may have
for compensation

 

6



--------------------------------------------------------------------------------

 

or benefits arising in connection with his employment, whether or not under this
Agreement or any other plan, program, or arrangement, including, but not limited
to, any agreements related to the grant or exercise of equity options or other
equity rights in the Company. To the extent permitted by applicable law, the
Employee hereby waives any such claims for compensation, benefits and equity
rights against officers, directors, managers, members, stockholders, or other
representatives in their personal or separate capacities.

 

                8.10. Headings. The headings contained in this Agreement are for
reference purposes only and will in no way affect the meaning or interpretation
of this Agreement. In this Agreement, the singular includes the plural, the
plural includes the singular, and the masculine gender includes both male and
female referents, and the word “or” is used in the inclusive sense.

 

                8.11. Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original but all of which, taken
together, constitute one and the same agreement.

 

                8.12. Survival. The provision of Sections 4, 5, 6 and 7 will
survive the termination or expiration of this Agreement.

 

                8.13. Governing Law. The provisions of this Agreement shall be
interpreted and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

 

                IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement as of the date first above written.

 

ROMAN G. PTAKOWSKI

 

 

INNOVATIVE SOLUTIONS

AND SUPPORT, INC.

 

/s/  ROMAN G. PTAKOWSKI

--------------------------------------------------------------------------------

 

/s/  GEOFFREY S. M. HEDRICK

--------------------------------------------------------------------------------

 

7